EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Nelson on 07/16/2021.

The application has been amended as follows: 
1.  (Currently Amended) A method for more efficiently utilizing storage space in a redundant array of independent disks (RAID), the method comprising: 
implementing a RAID comprising a plurality of storage drives, the RAID utilizing data striping with distributed parity values, the distributed parity values being placed on selected storage drives of the RAID in accordance with a parity rotation; 
determining, for each storage drive in the RAID, a residual storage capacity by taking into account the storage drive’s consumed storage capacity relative to its total storage capacity;
as the RAID fills up with data, repeatedly determining a storage drive on which to store a next parity value written to the RAID by repeatedly recalculating the residual storage capacity for each storage drive in the RAID; 
adaptively altering the parity rotation of the RAID to store parity values in storage drives of the RAID having the most residual storage capacityand
implementing, in a subset of the storage drives, a second RAID that utilizes residual storage capacity in the subset.  

2.  (Previously Presented) The method of claim 1, wherein the storage drives comprise storage drives of differing storage capacities.

3.  (Previously Presented) The method of claim 1, wherein adaptively altering the parity rotation comprises providing an increased concentration of parity values in certain storage drives of the RAID compared to other storage drives of the RAID.

4.  (Previously Presented) The method of claim 1, wherein adaptively altering the parity rotation comprises equalizing consumed storage capacity in each of the storage drives of the RAID.

5.  (Previously Presented) The method of claim 1, wherein the storage drives comprise storage drives of the same storage capacity.  

6.  (Previously Presented) The method of claim 1, wherein the storage drives store compressed data.

7.  (Previously Presented) The method of claim 1, wherein adaptively altering the parity rotation comprises storing parity values in storage drives of the RAID having the most residual storage capacity at the time the parity values are stored.


implement a RAID comprising a plurality of storage drives, the RAID utilizing data striping with distributed parity values, the distributed parity values being placed on selected storage drives of the RAID in accordance with a parity rotation; and
determine, for each storage drive in the RAID, a residual storage capacity by taking into account the storage drive’s consumed storage capacity relative to its total storage capacity;
as the RAID fills up with data, repeatedly determine a storage drive on which to store a next parity value written to the RAID by repeatedly recalculating the residual storage capacity for each storage drive in the RAID; 
adaptively alter the parity rotation of the RAID to store parity values in storage drives of the RAID having the most residual storage capacityand
implementing, in a subset of the storage drives, a second RAID that utilizes residual storage capacity in the subset.  

9.  (Previously Presented) The computer program product of claim 8, wherein the storage drives comprise storage drives of differing storage capacities.



11.  (Previously Presented) The computer program product of claim 8, wherein adaptively altering the parity rotation comprises equalizing consumed storage capacity in each of the storage drives of the RAID.

12.  (Previously Presented) The computer program product of claim 8, wherein the storage drives comprise storage drives of the same storage capacity.  

13.  (Previously Presented) The computer program product of claim 8, wherein the storage drives store compressed data.

14.  (Previously Presented) The computer program product of claim 8, wherein adaptively altering the parity rotation comprises storing parity values in storage drives of the RAID having the most residual storage capacity at the time the parity values are stored.


at least one processor;
at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to:
implement a RAID comprising a plurality of storage drives, the RAID utilizing data striping with distributed parity values, the distributed parity values being placed on selected storage drives of the RAID in accordance with a parity rotation; 
determine, for each storage drive in the RAID, a residual storage capacity by taking into account the storage drive’s consumed storage capacity relative to its total storage capacity; 
as the RAID fills up with data, repeatedly determine a storage drive on which to store a next parity value written to the RAID by repeatedly recalculating the residual storage capacity for each storage drive in the RAID; 
adaptively alter the parity rotation of the RAID to store parity values in storage drives of the RAID having the most residual storage capacity
implementing, in a subset of the storage drives, a second RAID that utilizes residual storage capacity in the subset.

16.  (Previously Presented) The system of claim 15, wherein the storage drives comprise storage drives of differing storage capacities. 



18.  (Previously Presented) The system of claim 15, wherein adaptively altering the parity rotation comprises equalizing consumed storage capacity in each of the storage drives of the RAID.

19.  (Previously Presented) The system of claim 15, wherein the storage drives comprise storage drives of the same storage capacity.  

20.  (Previously Presented) The system of claim 15, wherein the storage drives store compressed data.

The following is an examiner’s statement of reasons for allowance: Claim 1 recites a method for more efficiently utilizing storage space in a redundant array of independent disks (RAID), the method comprising: 
implementing a RAID comprising a plurality of storage drives, the RAID utilizing data striping with distributed parity values, the distributed parity values being placed on selected storage drives of the RAID in accordance with a parity rotation; 
determining, for each storage drive in the RAID, a residual storage capacity by taking into account the storage drive’s consumed storage capacity relative to its total storage capacity;

adaptively altering the parity rotation of the RAID to store parity values in storage drives of the RAID having the most residual storage capacity; and
implementing, in a subset of the storage drives, a second RAID that utilizes residual storage capacity in the subset.  
When considering claim 1 as a whole, the prior art of record does not teach the limitations: implementing a RAID comprising a plurality of storage drives, the RAID utilizing data striping with distributed parity values, the distributed parity values being placed on selected storage drives of the RAID in accordance with a parity rotation; determining, for each storage drive in the RAID, a residual storage capacity by taking into account the storage drive’s consumed storage capacity relative to its total storage capacity; as the RAID fills up with data, repeatedly determining a storage drive on which to store a next parity value written to the RAID by repeatedly recalculating the residual storage capacity for each storage drive in the RAID; adaptively altering the parity rotation of the RAID to store parity values in storage drives of the RAID having the most residual storage capacity; and implementing, in a subset of the storage drives, a second RAID that utilizes residual storage capacity in the subset.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 8 and 15, each of the independent claim is allowable on substantially same .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NANCI N WONG/           Primary Examiner, Art Unit 2136